     Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 1 of 11 PageID #: 87




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


IN RE: BLACKJEWEL LLC et al.,

                               Debtors.


BLACKJEWEL LLC and
REVEALATION ENERGY, LLC,

                               Plaintiffs,

v.                                             MISCELLANEOUS CASE NO. 3:20-mc-0132
                                               BANKRUPTCY CASE NO. 19-bk-30289
LEXINGTON COAL COMPANY, LLC,                   Adversary Proceeding No. 3:20-ap-3012

                               Defendant.

                          MEMORANDUM OPINION AND ORDER

               Pending before the Court is Defendant “Lexington Coal Company, LLC’s Motion

to Withdraw Reference to Bankruptcy Court Pursuant to 28 U.S.C. § 157(d) and (e), F.R.B.P.

5011, and Bankr. S.D. W.Va. R. 5011-1.” ECF No. 1. Plaintiffs Blackjewel LLC and Revelation

Energy, LLC oppose the motion. For the following reasons, the motion IS DENIED.

                                         I.
                                    FACTUAL AND
                               PROCEDURAL BACKGROUND

               On July 1, 2019 and July 24, 2019, Plaintiffs and certain affiliated entities

(collectively referred to as the Debtors) filed voluntary chapter 11 of title 11 bankruptcy petitions,

11 U.S.C. § 101 et seq., in the United States Bankruptcy Court for the Southern District of West
    Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 2 of 11 PageID #: 88




Virginia. 1 On July 3, 2019, the United States Trustee for this District appointed the Official

Committee of Unsecured Creditors (hereinafter the Committee), and on August 13, 2019, the

Court approved counsel for the Committee. The bankruptcy court set a Proof of Claim deadline of

November 4, 2019. Defendant Lexington did not file a Proof of Claim and did not otherwise

submit to the equitable jurisdiction of the bankruptcy court. Defendant Lexington also asserts it

has not sought any affirmative relief in the bankruptcy court, has not sought a distribution from the

Debtors’ estates, and has not exercised or claimed any right to a setoff.



               At the time this motion was filed, the Honorable Frank Volk was serving as the

Chief United States Bankruptcy Judge for this District. However, on October 17, 2019, he was

commissioned as a District Judge, leaving a judicial vacancy in the bankruptcy court. As a result,

the Honorable Thomas E. Johnston, Chief Judge of this District, entered a General Order

withdrawing reference and assignment of all matters referred to the bankruptcy court and assigned

them to Judge Volk, pending appointment of his successor. Thereafter, on May 22, 2020, the

Honorable Roger L. Gregory, Chief Judge for the Fourth Circuit Court of Appeals, entered an

Order assigning this bankruptcy case and all adversary proceedings to the Honorable Benjamin

Kahn, Bankruptcy Judge for the United States Bankruptcy Court for the Middle District of North

Carolina.



               On July 1, 2020, Plaintiffs filed an Adversary Proceeding against Defendant

Lexington. Plaintiffs state this case is one of three adversary complaints already filed to recover

the assets of the estates, with more complaints imminent. In the Adversary Complaint at issue here,


       1
        The bankruptcy cases are jointly administered as In re Blackjewel, LLC et al.,
19-bk-30289.
                                                -2-
   Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 3 of 11 PageID #: 89




Plaintiffs contend that Jeffrey A. Hoops, Sr. was Blackjewel, LLC and Revelation Energy, LLC’s

President and Chief Executive Officer. Plaintiffs also assert Mr. Hoops had various titles and was

involved in the operations of all Debtors, and he had interests in Defendant Lexington and other

non-Debtor entities. According to Plaintiffs, these non-Debtor entities engaged in millions of

dollars of related-party transactions with the Debtors prior to the bankruptcy filings. Plaintiffs

contend these improper, complex, and interrelated dealings amongst the Debtors, non-Debtors,

and Mr. Hoops and his family are central to the bankruptcy cases. Specifically, in the Adversary

Complaint, Plaintiffs claim Mr. Hoops caused Plaintiffs and Defendant Lexington to enter into an

Asset Purchase Agreement (APA) and a Permit Transfer Agreement (PTA) in March 2018.

Plaintiffs allege the APA improperly transferred and diverted valuable assets from them to

Defendant Lexington, but the exchange was not for equivalent value and Defendant Lexington

failed to perform its obligations under the APA and PTA, that is, assume responsibility for

approximately sixty mining permits and the associated environmental obligations. Plaintiffs assert

the transfer of these obligations to Defendant Lexington is a key and ongoing issue in the

bankruptcy court. Additionally, Plaintiffs state these same permits will be at issue in a matter

brought before the bankruptcy court involving another transferee, Eagle Specialty Materials, LLC

(ESM).



               In the Adversary Complaint, Plaintiffs make the following claims: (1) Breach of

Contract (Count I), (2) Unjust Enrichment (Count II), (3) Aiding and Abetting Breach of Fiduciary

Duty (Count III), (4) To Avoid Constructively Fraudulent Transfers under 11 U.S.C. § 548 (Count

IV), (5) To Avoid Constructively Fraudulent Transfers under 11 U.S.C. § 544 and the West

Virginia Uniform Fraudulent Transfers Act (Count V), (6) To Recover Avoided Transfers under



                                               -3-
    Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 4 of 11 PageID #: 90




11 U.S.C. § 550 (Count VI), (7) For Declaratory Relief Regarding Preservation of Avoided

Transfers and Disallowance of Claims of Defendant Lexington (Count VII), and (8) For Equitable

Subordination of Claims by Defendant Lexington (Count VIII). Chief Judge Gregory assigned the

matter to Judge Kahn on July 8, 2020. On August 17, 2020, Defendant Lexington answered, raised

affirmative defenses, and requested a jury trial. Defendant Lexington has not consented to the

bankruptcy court holding the jury trial or to entering final orders or judgments. Defendant

Lexington now seeks withdrawal of the reference to the bankruptcy court to allow the Adversary

Proceeding to be litigated in this Court.

                                                II.
                                            DISCUSSION

               Under the Bankruptcy Code contained within Title 11 of the United States Code,

“[d]istrict courts have original and exclusive jurisdiction over ‘all cases under title 11,’ 28 U.S.C.

§ 1334(a), and original, though not exclusive, jurisdiction over ‘all civil proceedings arising under

title 11, or arising in or related to cases under title 11,’ id. § 1334(b).” In re Albertson, 535 B.R.

662, 666-67 (S.D. W. Va. 2015). The Fourth Circuit has explained that “a civil case is related to

bankruptcy if the outcome of [the civil] proceeding could conceivably have any effect on the estate

being administered in bankruptcy.” New Horizon of NY LLC v. Jacobs, 231 F.3d 143, 151 (4th Cir.

2000) (internal quotation marks and citations omitted). Pursuant to 28 U.S.C. § 157(a), district

courts may refer title 11 cases to the bankruptcy court. 2 When a case is referred, the bankruptcy

court is given authority to enter orders and judgments on all core bankruptcy matters and to submit

proposed findings and recommendations to this Court on all non-core matters. 28 U.S.C. § 157(b),



       2
         Section 157(a) provides: “Each district court may provide that any or all cases under title
11 and any or all proceedings arising under title 11 or arising in or related to a case under title 11
shall be referred to the bankruptcy judges for the district.” 28 U.S.C. § 157(a).


                                                 -4-
    Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 5 of 11 PageID #: 91




(c). 3 Although the underlying procedural history in this action is somewhat unique due to the

judicial vacancy in this District’s bankruptcy court, Judge Kahn ultimately was assigned to handle

the bankruptcy case and all adversary proceedings.



               Nevertheless, even after a reference to the bankruptcy court is made, this Court

maintains discretion to “withdraw, in whole or in part, any case or proceeding referred [to the

bankruptcy court], on its own motion or on timely motion of any party, for cause shown.” 28

U.S.C. § 157(d), in part (emphasis added). It is the moving party’s burden to show cause. In re

Albertson, 535 B.R. at 667 (citation omitted). When a party establishes cause to withdraw a

reference, it is referred to as a “permissive withdrawal.” Id. (citation omitted). 4



       3
          Section 157(b)(1) states: “[b]ankruptcy judges may hear and determine all cases under
title 11 and all core proceedings arising under title 11, or arising in a case under title 11, referred
under subsection (a) of this section, and may enter appropriate orders and judgments, subject to
review under section 158 of this title.” 28 U.S.C. § 157(b)(1). Additionally, § 157(c) provides:

               (c)(1) A bankruptcy judge may hear a proceeding that is not a core
               proceeding but that is otherwise related to a case under title 11. In
               such proceeding, the bankruptcy judge shall submit proposed
               findings of fact and conclusions of law to the district court, and any
               final order or judgment shall be entered by the district judge after
               considering the bankruptcy judge's proposed findings and
               conclusions and after reviewing de novo those matters to which any
               party has timely and specifically objected.

               (2) Notwithstanding the provisions of paragraph (1) of this
               subsection, the district court, with the consent of all the parties to the
               proceeding, may refer a proceeding related to a case under title 11 to
               a bankruptcy judge to hear and determine and to enter appropriate
               orders and judgments, subject to review under section 158 of this
               title.

28 U.S.C. § 157(c).
       4
        Withdrawal is mandatory in some contexts. See 28 U.S.C. § 157(d), in part (“The district
court shall . . . withdraw a proceeding if the court determines that resolution of the proceeding
                                                  -5-
    Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 6 of 11 PageID #: 92




                To determine whether cause is shown, this District routinely employs a six-factor

test. Lattea v. Vanderbilt Mortg. & Fin., Inc., Civ. Act. No. 3:19-0375, 2020 WL 103340, at *3

(S.D. W. Va. Jan. 8, 2020). These factors are: “‘(1) whether the proceeding is core or non-core; (2)

the uniform administration of bankruptcy law; (3) the promotion of judicial economy; (4) the

efficient use of the parties’ resources; (5) the reduction of forum shopping; and (6) the preservation

of the right to a jury trial.’” Id. (quoting In re Albertson, 535 B.R. at 667). It is in light of these

factors that the Court considers the present action sub judice.

                                                 A.
                                          Core Proceedings

                Deciding whether an action presents a core or non-core proceeding is “[t]he most

important factor” for the Court to consider when ruling on a motion to withdraw a reference from

the bankruptcy court. In re Albertson, 535 B.R. at 667 (citation omitted). A core proceeding is one

that “‘arise[s] under’ title 11 or ‘arise[s] in’ a title 11 case.” Id. (quoting 28 U.S.C. § 157(b)(1)-(2)

(other citation omitted)). Often, as here, proceedings contain both questions of federal and state

law, and it is not always clear whether an issue is core or non-core, “especially in cases where

state-law claims are precipitated by the financial dealings of a bankrupt debtor.” Lattea, 2020 WL

103340, at *4 (citing In re O’Brien, 414 B.R. 92, 98 (S.D. W. Va. 2009)). However, the mere fact

state law may be implicated does not necessarily remove a proceeding beyond a bankruptcy

court’s jurisdiction. Id. (citation omitted). “The dispositive issue instead is the centrality of the

proceedings to the bankruptcy case.” In re Albertson, 535 B.R. at 667 (citation omitted).




requires consideration of both title 11 and other laws of the United States regulating organizations
or activities affecting interstate commerce.”).
                                                  -6-
    Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 7 of 11 PageID #: 93




                This Court has considered four factors in deciding whether a proceeding is core or

non-core:

                (1) the claims are specifically identified as core proceedings under
                28 U.S.C. § 157(b)(2); (2) the claims existed prior to the filing of the
                bankruptcy case; (3) the claims are based entirely on state law or
                otherwise existed independently from title 11; and (4) the parties’
                rights or obligations are significantly affected by the outcome of the
                bankruptcy proceedings.

Id. (citations omitted). Applying these criteria to the claims made in the Adversary Proceeding, the

Court finds Counts IV brought under 11 U.S.C. § 548, Count V brought at least in part under 11

U.S.C. § 544, Count VI brought under 11 U.S.C. § 550, Count VII for Declaratory Relief

Regarding Preservation of Avoided Transfers and Disallowance of Claims of Defendant

Lexington, and Count VIII for Equitable Subordination of Claims by Defendant Lexington are all

grounded in the bankruptcy code and squarely fall within the meaning of core proceedings.



                Defendant Lexington insists that, because Count I for Breach of Contract, Count II

for Unjust Enrichment, and Count III for Aiding and Abetting Breach of Fiduciary Duty are garden

variety state law claims, the core/non-core factor weighs in its favor or, at the very least, is neutral.

The Court disagrees. Even if the Court assumes, without deciding, that these three claims are

non-core, the Court easily finds the weight of the claims clearly favors denying the motion to

withdraw the reference from the bankruptcy court.

                                               B.
                                    Uniform Administration of
                                         Bankruptcy Law

                With respect to the uniform administration of bankruptcy law, Defendant

Lexington argues that, as the bulk of its claims involve non-bankruptcy issues and involve a

prepetition contract, this factor weighs in favor of its motion. However, as stated above, the Court

                                                  -7-
    Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 8 of 11 PageID #: 94




rejects its argument as to the weight of the claims. The Court further recognizes that the value of

the APA and performance under contract are directly implicated in the bankruptcy case. Therefore,

the Court finds this factor also weighs against withdrawing the reference.

                                              C.
                                  Promoting Judicial Economy

               Next, Defendant Lexington argues withdrawing the reference will promote judicial

economy because it has demanded a jury trial and does not consent to the bankruptcy court

conducting a trial or making final decisions in the case. Thus, Defendant Lexington asserts that

having the bankruptcy court preside over pretrial matters will result in duplication of efforts and

inefficiency, particularly as the Adversary Proceedings is in the early stages. As support,

Defendant Lexington cites In re Dandridge, 3:19-mc-00006, 2019 WL 6337420 (W.D. Va. Nov.

26, 2019), in which the district court withdrew a reference early in the proceedings where the

defendants declined to consent to a jury trial before the bankruptcy court. In doing so, the district

court quoted the Fourth Circuit’s recognition “that the timing of the withdrawal is generally a

‘pragmatic question of efficient case administration,’ rather than ‘a strictly legal question.’” 2019

WL 6337420, at *2 (quoting In re Stansbury Poplar Place, Inc., 13 F.3d 122, 128 (4th Cir. 1993)

(internal quotation marks and citations omitted in In re Dandridge). 5 However, the Fourth Circuit

also held in In re Stansbury Poplar Place, Inc. that merely because a “bankruptcy court does not

have the authority to conduct jury trials,” an immediate withdrawal of reference is not required. 13

F.3d at 124, 128. The Fourth Circuit explained that a bankruptcy court does not lose its jurisdiction




       5
          Stansbury was decided prior to a 1994 amendment to 28 U.S.C. § 157, which authorized
bankruptcy judges to conduct jury trials in certain situations. Section 157(e) now provides: “If the
right to a jury trial applies in a proceeding . . . the bankruptcy judge may conduct the jury trial if
specially designated to exercise such jurisdiction by the district court and with the express consent
of all the parties.” 28 U.S.C. § 157(e).
                                                 -8-
    Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 9 of 11 PageID #: 95




over an entire matter merely because it is not authorized to conduct a jury trial and the district court

retains the power to delegate discovery and other pretrial matters to it. Id.



                Here, Plaintiffs argue that withdrawing the reference actually will undermine

judicial economy because they already are engaged in substantial litigation in the bankruptcy court

involving many of the same issues. Thus, litigating these issues in both the district and bankruptcy

courts will result in redundant judicial proceedings.



                Although the Court agrees with Defendant Lexington that the Adversary

Proceeding is in the relatively early states, 6 the Court disagrees with Defendant Lexington that it

would be more judicially efficient to litigate in two forums rather than one. Either way, there may

be some redundancy as Defendant Lexington has not consented to the bankruptcy court holding

the trial or entering final orders or judgments. Nevertheless, the Court finds that, on the whole, the

more efficient course of action is to delegate the pretrial matters to the bankruptcy court.

Therefore, the Court concludes the interests of judicial economy our best served by declining to

withdraw the reference.

                                                 D.
                              Efficient Use of the Parties’ Resources

                The same analysis applied to judicial economy is applied to the efficient use of the

parties’ resources. Relitigating related matters results in greater expenses. As this Court found in

Lattea, “[w]hile the Court recognizes that the bankruptcy court’s resolution of non-core claims is

not final—and could therefore lead to further litigation in this Court—this possibility is



        6
        The same cannot be said of the underlying bankruptcy action. As of November 1, 2020,
there have been 2,537 docket entries.
                                                  -9-
   Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 10 of 11 PageID #: 96




insufficient to render withdrawal a more efficient course of action.” 2020 WL 103340, at *5. Here,

the Court finds the balance of efficiency weighs in favor the bankruptcy court handling the pretrial

matters, despite the potential for additional litigation before this Court.

                                                E.
                                  Reduction of Forum Shopping

                Defendant Lexington asserts there is no evidence of forum shopping in this case.

Plaintiffs agree. Thus, the Court finds this factor is neutral.

                                                  F.
                                         Preservation of the
                                        Right to a Jury Trial

                Lastly, Defendant Lexington asserts it has the right to a jury trial before the district

court. However, allowing the bankruptcy court to handle pretrial matters does not abridge the right

to a jury trial. Indeed, as this Court stated in Lattea, assuming entitlement to a jury trial, “it is

firmly established that bankruptcy courts may conduct pretrial matters without impacting a party’s

right to an eventual jury trial.” Id. (citing In re Stansbury Popular Place, Inc., 13 F.3d at 128. Thus,

the Court’s analysis is not impacted by this factor.

                                               III.
                                           CONCLUSION

                In sum, upon considering and weighing the above factors, the Court finds the

balance plainly falls in favor of denying the withdrawal and Defendant Lexington has failed to

meet its burden to show cause. Accordingly, for the aforementioned reasons, the Court DENIES

the Motion to Withdraw Reference to Bankruptcy Court Pursuant to 28 U.S.C. § 157(d) and (e),

F.R.B.P. 5011, and Bank. S.D. W.Va. R. 5011-1.” ECF No. 1.




                                                 -10-
   Case 3:20-mc-00132 Document 13 Filed 11/05/20 Page 11 of 11 PageID #: 97




              The Court DIRECTS the Clerk to send a copy of this Memorandum Opinion and

Order to the Honorable Benjamin Kahn, Bankruptcy Judge for the United States Bankruptcy Court

for the Middle District of North Carolina, counsel of record, and any unrepresented parties. The

Court also DIRECTS that the miscellaneous proceeding is dismissed from the docket

                                            ENTER:         November 5, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                             -11-
